

EXHIBIT 10.1
 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is entered as of February
5, 2007, by and between HandHeld Entertainment, Inc., a Delaware corporation
(the “Company”), Gordon Page, an individual (“Gordon Page”) and Robert Page, an
individual (“Robert Page” and, together with Gordon Page, the “Sellers”).
 
WHEREAS, pursuant to the terms of the Stock Purchase Agreement, dated as of
February 5, 2007 (the “Purchase Agreement”), entered into by and among the
Company, the Sellers and Putfile Limited, the Company has agreed, as partial
consideration for the acquisition by the Company from the Sellers of the
Interest (as defined in the Purchase Agreement) to issue to the Sellers the
Stock Consideration (as also defined in the Purchase Agreement);
 
WHEREAS, to induce the Sellers to execute and deliver the Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “1933 Act”), and applicable
state securities laws:
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Sellers hereby
agree as follows:
 
1. DEFINITIONS.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
(a) “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements in
compliance with the 1933 Act and pursuant to Rule 415 under the 1933 Act or any
successor rule providing for offering securities on a continuous basis (“Rule
415”), and the declaration or ordering of effectiveness of such Registration
Statement(s) by the United States Securities and Exchange Commission (the
“SEC”).
 
(b) “Registrable Securities” means (i) the Stock Consideration; and (ii) any
shares of capital stock issued or issuable with respect to the Stock
Consideration as a result of any stock split, stock dividend, recapitalization,
exchange or similar event.
 
(c) “Registration Expenses” shall mean all expenses incurred by the Company in
compliance with its obligations hereunder, whether or not any registration
statement is filed or becomes effective and whether or not any Registrable
Securities are sold pursuant to such registration statement, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company, and the expense of any special audits
incident to or required by such registration (but excluding the compensation of
regular employees of the Company, which shall be paid in any event by the
Company);
 
(d) “Registration Statement” means a registration statement of the Company filed
under the 1933 Act.
 

 
1

--------------------------------------------------------------------------------

 



 
(e) “Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities and all fees and
disbursements of counsel for the Sellers, if any, relating to the sale or
disposition of the Registrable Securities pursuant to any registration statement
filed pursuant to this Agreement.
 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Purchase Agreement.
 
2. REGISTRATION.
 
2.1 Mandatory Registration. On or prior to March 31, 2007 (the “Registration
Date”), the Company shall prepare and file with the SEC a Registration Statement
covering for resale all of the Registrable Securities on Form SB-2, or such
other Form as may be available to the Company for such Registration, and shall
indicate on the cover of such form that such securities are being offered on a
delayed or continuous basis pursuant to Rule 415 under the 1933 Act. Company
shall also use its best efforts to have the Registration Statement become
effective within one hundred and twenty (120) days after the Registration Date.
 
2.2 Underwriting. If the registration involves an underwriting, the right of the
Sellers to registration pursuant to this Section shall be conditioned upon the
Sellers’ participation in such underwriting. The Sellers shall (together with
the Company and any other stockholders distributing their securities through
such underwriting) enter into an underwriting agreement in customary form with
the representative of the underwriter or underwriters selected by the Company.
 
3. Company Registration
 
3.1 Inclusion in Registration. If the Company shall determine to register any of
its equity securities either for its own account or for the account of any other
security holder, other than a registration relating solely to employee benefit
plans, or a registration relating solely to an SEC Rule 145 transaction, or a
registration on any registration form which does not permit secondary sales, the
Company will:
 
(a) Promptly, and in no event later than fifteen (15) days prior to the
anticipated filing date of the registration statement effecting such
registration, give to the Sellers a written notice thereof (which shall include
a list of the jurisdictions in which the Company intends to qualify such
securities under the applicable blue sky or other state securities laws); and
 
(b) include in such registration (and any related qualification under blue sky
laws or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request made by the Sellers within
fifteen (15) days after receipt of the written notice from the Company described
in clause (a) above, except as otherwise provided in Section 8 below. Such
written request may specify all or a part of the Sellers’ Registrable
Securities.
 
3.2 Underwriting. If the registration of which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise the Sellers in the written notice given pursuant to Section (a). In such
event, the right of the Sellers to registration pursuant to this Section 3 shall
be conditioned upon the Sellers’ participation in such underwriting. The Sellers
shall (together with the Company and any other stockholders distributing their
securities through such underwriting) enter into an underwriting agreement in
customary form with the representative of the underwriter or underwriters
selected by the Company. 
 

 
2

--------------------------------------------------------------------------------

 



 
4. Expenses of Registration
 
All Registration Expenses incurred in connection with any registration or
compliance pursuant to this Agreement shall be borne by the Company, and any and
all Selling Expenses shall be borne by the Sellers.
 
5. Registration Procedures
 
In connection with the Company’s registration obligations hereunder, the Company
shall:
 
(a) prepare and file with the Commission, within the time frame specified in
paragraph 2.1, above, the Registration Statement (such date of filing, the
“Filing Date”) covering the resale of the Registrable Securities in accordance
with the method or methods of distribution specified by the Seller, and cause
the Registration Statement to become effective and remain effective as provided
herein;
 
(b) prepare and file with the Commission such amendments, including
post-effective amendments, and supplements to the Registration Statement as may
be necessary to keep the Registration Statement continuously effective as to the
Registrable Securities for at least twelve (12) months following the date it
first becomes effective or until such time the Registrable Securities are no
longer subject to the restrictions imposed by Regulation S of the 1993 Act (the
“Effectiveness Period”); provided, however, that the Effectiveness Period shall
be extended for a period of time equal to the period during which the Sellers
refrain from selling any securities included in such registration in accordance
with the provisions set forth in Section 8 hereof;
 
(c) cause the prospectus forming a part of the Registration Statement to be
amended or supplemented by any required prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424 (or any successor rule)
under the Securities Act;
 
(d) respond promptly to any comments received from the Commission with respect
to the Registration Statement or any amendment thereto and promptly provide the
Sellers and the Sellers’ counsel true and correct copies of all correspondence
from and to the Commission relating to the Registration Statement;
 
(e) promptly to take such action as may be reasonably necessary so that (i) each
of the Registration Statement and any amendment thereto and the prospectus
forming part thereof and any amendment or supplement thereto (and each report or
other document incorporated therein by reference in each case), when it becomes
effective, complies in all material respects with the Securities Act and the
Exchange Act and the respective rules and regulations thereunder, (ii) each of
the Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading and (iii) each of the prospectus forming part of the Registration
Statement, and any amendment or supplement thereto, does not at any time during
the Effectiveness Period include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading.
 

 
3

--------------------------------------------------------------------------------

 



 
(f) notify the Sellers as promptly as possible (and, in the case of (i)(A)
below, not less than five (5) Business Days prior to such filing) and (if
requested by the Sellers) confirm such notice in writing no later than one (1)
Business Day following the day: (i)(A) when a prospectus or any prospectus
supplement or post-effective amendment to the Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
in writing on such Registration Statement and (C) with respect to the
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to the Registration
Statement or prospectus or for additional information; (iii) of the issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement covering any or all of the Registrable Securities or the
initiation of any proceedings for that purpose; (iv) if at any time any of the
representations and warranties of the Company contained in any agreement
contemplated hereby cease to be true and correct in all material respects; (v)
of the receipt by the Company of any notification with respect to the suspension
of the qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose; and (vi) of the occurrence of any event that makes
any statement made in the Registration Statement or prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to the Registration Statement,
prospectus or other documents so that, in the case of the Registration Statement
or the prospectus, as the case may be, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
 
(g) cooperate with the Sellers to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold pursuant to a
Registration Statement, which certificates shall be free of all restrictive
legends, except as required pursuant to the Purchase Agreement, and to enable
such Registrable Securities to be in such denominations and registered in such
names as the Sellers may request at least two (2) Business Days prior to any
sale of Registrable Securities; and
 
(h) furnish such number of prospectuses and other documents incident thereto as
the Sellers from time to time may reasonably request.
 
6. Indemnification
 
6.1 The Company will indemnify the Sellers to the fullest extent permitted by
applicable law with respect to each registration which has been effected
pursuant to this Agreement, and each underwriter, if any, and each person who
controls any underwriter, against all claims, losses, damages and liabilities
(or actions in respect thereof) arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in any prospectus,
offering circular or other document (including any related registration
statement, notification or the like) incident to such registration,
qualification or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation by the Company of the
Securities Act, the Exchange Act or the respective rules or regulations
thereunder applicable to the Company and relating to action or inaction required
of the Company in connection with such registration, qualification or
compliance, and will reimburse the Sellers for any legal or other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or action; provided that the Company will not be
liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission based upon written information furnished to the Company by the Sellers
or underwriter. Such indemnity shall remain in full force and effect regardless
of any investigation made by or on behalf of an Indemnified Party (as defined in
Section 6.3 hereof) and shall survive the transfer of the Registrable Securities
by the Sellers.
 

 
4

--------------------------------------------------------------------------------

 



 
6.2 The Sellers will, if Registrable Securities held by them are included in the
securities as to which such registration, qualification or compliance is being
effected, indemnify the Company, each of its directors and officers and each
underwriter, if any, of the Company’s securities covered by such registration
statement, each person who controls the Company or such underwriter, each other
stockholder of the Company participating in such registration, and each of their
respective officers, directors, and partners, and each person controlling such
other stockholder, in each case, against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
such registration statement, prospectus, offering circular or other document
made by the Sellers, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
by the Sellers therein not misleading, and will reimburse the Company and such
other stockholders, directors, officers, members, partners, persons,
underwriters or control persons for any legal or other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by the Sellers; provided, that the liability of such
Sellers pursuant to Section 6.2 and Section 6.4 hereof shall in no event exceed
the net proceeds received by such Sellers from the sale of the Registrable
Securities sold by the Sellers pursuant to the Registration Statement.
 
6.3 Each party entitled to indemnification under this Section 6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld or delayed) and the Indemnified Party may participate
in such defense at such party’s expense (unless the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in such action, in which case the
fees and expenses of counsel shall be at the expense of the Indemnifying Party),
and provided further that the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Agreement unless the Indemnifying Party is materially prejudiced
thereby. No Indemnifying Party, in the defense of any such claim or litigation
shall, except with the consent of each Indemnified Party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.
 

 
5

--------------------------------------------------------------------------------

 



 
6.4 If the indemnification provided for in this Section 6 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage or expense referred to herein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue (or alleged untrue)
statement of a material fact or the omission (or alleged omission) to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
 
6.5 Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with any underwritten public offering contemplated by this
Agreement are in conflict with the foregoing provisions, the provisions in such
underwriting agreement shall be controlling.
 
6.6 The foregoing indemnity agreement of the Company and the Sellers is subject
to the condition that, insofar as they relate to any loss, claim, liability or
damage made in a preliminary prospectus but eliminated or remedied in the
amended prospectus on file with the SEC at the time the registration statement
in question becomes effective or the amended prospectus filed with the SEC
pursuant to SEC Rule 424(b) (the “Final Prospectus”), such indemnity agreement
shall not inure to the benefit of any underwriter if a copy of the Final
Prospectus was furnished to the underwriter and was not furnished to the person
asserting the loss, liability, claim or damage at or prior to the time such
action is required by the Securities Act.
 

 
6

--------------------------------------------------------------------------------

 



 
7. Information by the SellerS
 
The Sellers shall furnish to the Company such information regarding the Sellers
and the distribution proposed by the Sellers as the Company may reasonably
request in writing and as shall be reasonably required in connection with any
registration, qualification or compliance referred to in this Agreement.
 
8. “Market Stand-off” Agreement
 
The Sellers agree, if requested by the Company and an underwriter of common
stock (or other securities) of the Company, not to sell or otherwise transfer or
dispose of any common stock (or other securities) of the Company held by the
Sellers during the 90-day period following the effective date of a registration
statement of the Company filed under the Securities Act which relates solely to
securities offered by or on behalf of the Company. If requested by the
underwriters, the Sellers shall execute a separate agreement to the foregoing
effect. The Company may impose stop-transfer instructions with respect to the
shares (or securities) subject to the foregoing restriction until the end of
said period. The provisions of this Section 8 shall be binding upon any
transferee who acquires Registrable Securities, whether or not such transferee
is entitled to the registration rights provided hereunder.
 
9. Miscellaneous
 
9.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and to be performed entirely within such State without regard to principles of
conflicts of law.
 
9.2 Paragraph and Section Headings. The descriptive headings of the several
sections of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any of the provisions hereof.
 
9.3 Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered personally to
the recipient, (b) when sent to the recipient by telecopy (receipt
electronically confirmed by sender’s telecopy machine) if during normal business
hours of the recipient, otherwise on the next Business Day, (c) one Business Day
after the date when sent to the recipient by reputable express courier service
(charges prepaid), or (d) seven (7) Business Days after the date when mailed to
the recipient by certified or registered mail, return receipt requested and
postage prepaid. Such notices, demands and other communications shall be sent to
the Sellers and to the Company at the addresses indicated below:
 
If to Gordon Page:
Gordon Page
73 Lancaster Avenue
Guildford
Surrey
[postal code]



 

 
7

--------------------------------------------------------------------------------

 



 
With a copy to:
(which shall not constitute notice)
Barlow Robbins LLP
ATTN: Denise Herrington
The Oriel
Sydenham road
Guildford
Surrey
GU1 3SR
Fax: 01483 464260
 
And
 
Parkhill Venture Counsel
ATTN: Jay Parkhill
1283 Arguello Blvd
San Francisco, CA 94122
Fax: (415) 651-8544
 
If to Robert Page:
Robert Page
3 Darfield Road
Burpham
Guildford
Surrey
GU4 7YY
 
With a copy to:
(which shall not constitute notice)
Barlow Robbins LLP
ATTN: Denise Herrington
The Oriel
Sydenham Road
Guildford
Surrey
GU1 3SR
United Kingdom
Fax: 01483 464260
 
And
 
Parkhill Venture Counsel
ATTN: Jay Parkhill
1283 Arguello Blvd
San Francisco, CA 94122
Fax: (415) 651-8544
 
If to the Company:
HandHeld Entertainment, Inc.
ATTN: Jeffrey Oscodar
539 Bryant Street, Suite 403
San Francisco, CA 94107
Fax: 415-495-7708
 



 

 
8

--------------------------------------------------------------------------------

 



 
With a copy to:
(which shall not constitute notice)
Niesar Curls Bartling & Whyte, LLP
90 New Montgomery Street, 9th Floor
San Francisco, CA 94105
Attn: Gerald V. Niesar, Esq.
Fax: (415) 882-5400



 
or to such other address as either party hereto may, from time to time,
designate in writing delivered pursuant to the terms of this Section.
 
9.4 Amendments. The terms, provisions and conditions of this Agreement may not
be changed, modified or amended in any manner except by an instrument in writing
duly executed by both of the parties hereto.
 
9.5 Assignment. Neither this Agreement nor any of the rights, duties, or
obligations of any party hereunder may be assigned or delegated (by operation of
law or otherwise) by either party hereto except with the prior written consent
of the other party hereto; provided that all of the terms and provisions of this
Agreement shall inure to the benefit of and shall be enforceable by the
respective legal successors and permitted assigns of the parties hereto and to
any holder of Registrable Securities.
 
9.6 Counterparts. For the convenience of the parties, any number of counterparts
of this Agreement may be executed by any one or more parties hereto, and each
such executed counterpart shall be, and shall be deemed to be, an original, but
all of which shall constitute, and shall be deemed to constitute, in the
aggregate but one and the same instrument.
 


 
[SIGNATURE PAGE FOLLOWS]
 


 

 
9

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has caused this Registration
Rights Agreement to be executed on its behalf by its officers thereunto duly
authorized, all as of the day and year first above written.
 


 
COMPANY
HANDHELD ENTERTAINMENT, INC.        
By:
/s/ Jeff Oscodar
  Name: Jeffrey Oscodar   Title: President      
GORDON PAGE
      /s/ Gordon Page   GORDON PAGE                  
ROBERT PAGE
      /s/ Robert Page   ROBERT PAGE                  



 


 
10

--------------------------------------------------------------------------------

 
 


 


 